Case 17-41671        Doc 43      Filed 10/28/19 Entered 10/28/19 14:11:26            Main Document
                                              Pg 1 of 6


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


In Re:                                              )
                                                    )
SCOTT ANTHONY SMITH,                                )   Case No. 17-41671-659
                                                    )   Chapter 7
                                                    )
                              Debtor.               )


                                               ORDER

          The matter before the Court is Debtor’s Motion For Sanctions For Violation of the Automatic

Stay and/or Bankruptcy Discharge Injunction, Respondents’ Response to Motion to Enforce the

Automatic Stay and/or Discharge Injunction and Motion for Sanctions, and Respondents’

Memorandum of Law in Opposition to Debtor’s Motion to Enforce the Automatic Stay and/or

Discharge Injunction and Motion for Sanctions. The matter was originally heard on August 19, 2019

at which Debtor appeared pro se and Respondents appeared by counsel. The matter was

continued to October 7, 2019, at which Debtor appeared pro se and Respondents appeared by

counsel. Upon consideration of the record as a whole, the Court makes the following FINDINGS

OF FACT AND CONCLUSIONS OF LAW:

          Scott Anthony Smith (hereinafter “Debtor”) filed for relief under Chapter 7 of the Bankruptcy

Code on March 15, 2017. Debtor listed Edward Vancil (hereinafter “Mr. Vancil”) the attorney for

Debtor’s former-spouse for an attorney fee award of $40,000.00 (hereinafter “Debt”) on Schedule

F as an unsecured creditor. Mr. Vancil did not file an adversary proceeding objecting to

dischargeability of the Debt. On August 9, 2017, the Court entered the Discharge of Debtor

(hereinafter “Discharge Order”). On April 27, 2018, the Final Decree was entered and the case was

closed.

          On July 18, 2018, Mr. Vancil or an associate thereof contacted Debtor’s former employer

in connection with debt collection activities. On January 22, 2019, with the representation of
Case 17-41671      Doc 43     Filed 10/28/19 Entered 10/28/19 14:11:26             Main Document
                                           Pg 2 of 6


counsel, Greg A. Luber (hereinafter “Mr. Luber” and collectively with Mr. Vancil “Respondents”),

filed on behalf of Mr. Vancil a Request for Garnishment with the Twenty-First Judicial Circuit Court

of St. Louis, County, Missouri. On July 26, 2019, Debtor filed Motion to Reopen Case, along with

the required filing fee of $260.00. On August 23, 2019, the Motion to Reopen Case was granted.

On July 26, 2019, Debtor filed Motion For Sanctions For Violation of the Automatic Stay and/or

Bankruptcy Discharge Injunction (hereinafter “Motion”). On August 15, 2019, Respondents filed

Response to Motion to Enforce the Automatic Stay and/or Discharge Injunction and Motion for

Sanctions (hereinafter “Response”). On October 3, 2019, Respondents filed Memorandum of Law

in Opposition to Debtor’s Motion to Enforce the Automatic Stay and/or Discharge Injunction and

Motion for Sanctions (hereinafter “Memorandum”).

       Respondents deny that the Request for Garnishment was an attempt to “evade the Court’s

Discharge Order since this was not a debt that was subject to discharge” as “the award of attorney

fees was in the nature of support.” See Response at ¶ 8 and ¶ 13. Respondents point to Anderson

v. Anderson, Adv. No. 16-4110, Main Case No. 16-43581-659 (hereinafter “Anderson”), a ruling in

an adversary proceeding in a Chapter 13 case of this Court, that was entered on January 26, 2018

as support for the arguments that Respondents have not violated the discharge injunction.

       Debtor’s Motion request sanctions for the willful violation of the discharge injunction in the

amount of $4,000.00—$2,000.00 for punitive damages and $2,000.00 for attorney fees—under 11

U.S.C. § 105(a). Lastly, Debtor request $260.00 for the filing fee to reopen the case.

                                        CONCLUSIONS OF LAW

       The Court must determine whether Respondents violated the discharge injunction under 11

U.S.C. § 524 (a)(2) upon the attempt to collect the Debt after Debtor properly and timely listed Mr.

Vancil and the Debt on Schedule F.

       In a Chapter 7 bankruptcy proceeding, “a discharge operates as an injunction against the

commencement or continuation of an action, the employment of process, or an act, to collect,

recover or offset any such debt as a personal liability of the debtor…” 11 U.S.C. § 524 (a)(2).


                                                -2-
Case 17-41671      Doc 43     Filed 10/28/19 Entered 10/28/19 14:11:26            Main Document
                                           Pg 3 of 6


“Section § 524(a)(2) replaces the automatic stay of 11 U.S.C. § 362 with a permanent injunction

against enforcement of all discharged debts after the entry of the discharge.” See In re Goodfellow,

298 B.R. 358, 361 (Bankr. N.D. Iowa 2003) citing In re Waswick, 212 B.R. 350, 352 (Bank.D.N.D.

1997). The discharge injunction prohibits any attempt to collect from the debtor a debt that has

been discharged unless the debt is excepted under 11 U.S.C. § 523. However, section § 523

exceptions to discharge are not always automatic. Action by the creditor is often required. Under

Rule 7001(6) of the Federal Rules of Bankruptcy Procedure (hereinafter “FRBP”), an adversary

proceeding must be filed to determine the dischargeability of a debt. The Court notes Debtor’s

Discharge Order under 11 U.S.C. § 727 was entered on August 9, 2017. Debtor properly and

timely listed Mr. Vancil and the Debt on Schedule F as an unsecured creditor. The Court further

notes that Mr. Vancil did not file an adversary proceeding objecting to the dischargeability of the

Debt. Respondents argue that the Debt, which is an attorney fee award of $40,000.00 for the

attorney’s fees of Debtor’s former spouse from a divorce case, was in the “nature of support” as a

domestic support obligation which is excepted from discharge. The Court finds that the issue of

dischargeability is now moot over two years after the Discharge Order was entered and because

Mr. Vancil did not file an adversary proceeding to determine whether the section § 523 exceptions

to discharge for a domestic support obligation should apply in Debtor’s case to the Debt. Since

Debtor properly and timely listed Mr. Vancil and the Debt on Schedule F before the Discharge

Order was entered, Mr. Vancil was on notice of Debtor’s Chapter 7 bankruptcy proceeding and

elected to not take any action on the dischargeability issue under FRBP 7001(6).

       Respondents argue this Court’s ruling in Anderson, where attorney’s fees awarded to the

attorney of a former spouse were excepted from discharge, is similar to this case. The Anderson

case is distinguishable from the present case because Anderson was a Chapter 13 bankruptcy

proceeding where an adversary proceeding was filed regarding the issues of dischargeability before

entry of a discharge. In Anderson, the matter was tried before this Court. In Anderson, the Court

weighed evidence and testimony such as “the language and substance of the agreement in the


                                                -3-
Case 17-41671        Doc 43    Filed 10/28/19 Entered 10/28/19 14:11:26              Main Document
                                            Pg 4 of 6


context of surrounding circumstances; the use of extrinsic evidence if necessary; the relative

financial conditions of the parties at the time of the divorce; the respective employment histories

and prospects for financial support; the fact that one party or another receives the marital property;

the periodic nature of the payments; and whether it would be difficult for the former spouse and

children to subsist without the payments.” In re Phegley, 443 B.R. 154, 158 (B.A.P. 8th Cir. 2011).

Here, Mr. Vancil did nothing to object to the dischargeability of the Debt in an adversary proceeding.

In this case, the Court does not have any evidence or testimony to evaluate the Phegley factors

since there was no trial. Under the circumstances, the Court finds the Respondents did not bring

this action in the correct procedural posture.

          Furthermore, in a Chapter 7 bankruptcy proceeding under FRBP 4004(a), “an objection to

the debtor’s discharge must be filed no later than 60 days after the first date set for the meeting of

creditors under 11 U.S.C. § 341.” Fed. R. Bankr. P. 4004(a). Similarly, under FRBP 4007(c), a

complaint to determine dischargeability of debt under section § 523 must also “be filed no later

than 60 days after the first date set for the meeting of creditors under section § 341.” Fed. R. Bankr.

P. 4007(c). “The plain meaning of the FRBP 4004(a) is that the 60-day period runs from the first

date set for the meeting of creditors…FRBP 4004(a) sets a clear deadline for filing objections to

discharge and, at the same time, provides a means by which creditors can protect their interests.”

See In re McDowell, 57 B.R. 310, 312 (Bankr. M.D. Pa.), aff'd, 85 B.R. 717, 718 (M.D. Pa. 1986).

The Court finds Respondents’ objection to dischargeabilty of the Debt is out of time procedurally

and too late. Under FRBP 4004(a), an objection to discharge has a 60-day timeline. The Court

notes that no objection by Mr. Vancil was made within the 60-day filing period. Respondents’

attempt to object to dischargeability after Debtor’s discharge was entered over two years ago is not

timely. Therefore, the Court concludes that Debtor is entitled to a permanent injunction against

enforcement of all discharged debts after the entry of the Discharge Order including the Debt to Mr.

Vancil.




                                                  -4-
Case 17-41671      Doc 43     Filed 10/28/19 Entered 10/28/19 14:11:26            Main Document
                                           Pg 5 of 6


       Lastly, Debtor seeks sanctions for the willful violation of the Discharge Injunction in the

amount of $4,000.00—$2,000.00 for punitive damages and $2,000.00 for attorney fees. Debtor also

request $260.00 for the filing fee paid to reopen the case. Under 11 U.S.C. § 362(h), “an individual

injured by any willful violation of a stay provided by this section shall recover actual damages,

including costs and attorneys’ fees, and in appropriate circumstances, may recover punitive

damages.” A violation of the stay is “willful” where the violator’s conduct is deliberate with

knowledge of the bankruptcy filing. See In re Goodfellow, 298 B.R. 358, 361 (Bankr. N.D. Iowa

2003). “In imposing actual damages, the trial court has discretion to fashion the punishment to fit

the circumstances.” Id. Under the circumstances, the Court finds that Respondents’ conduct fell

short of “willful” because Respondents believed that the award of attorney fees was in the “nature

of support” and therefore excepted from discharge thus no punitive damages will be awarded. As

for the request for attorney fees, Debtor has appeared pro se in this case and did not present any

evidence of attorney fees incurred. For that reason, the request for attorney fees will be denied.

The $260.00 filing fee was paid by Debtor to reopen the case and will be awarded. Therefore,

       IT IS ORDERED THAT Debtor’s Motion For Sanctions For Violation of the Automatic Stay

and/or Bankruptcy Discharge Injunction is GRANTED IN PART in that Debtor’s request to enforce

the Discharge Injunction is GRANTED; and the Debt owed to Mr. Vancil is subject to the Discharge

Order previously entered in this case; and

       IT IS FURTHER ORDERED THAT Debtor’s Motion For Sanctions For Violation of the

Automatic Stay and/or Bankruptcy Discharge Injunction is DENIED IN PART in that Debtor’s

request for sanctions and attorney fees is DENIED; and




                                                -5-
Case 17-41671      Doc 43    Filed 10/28/19 Entered 10/28/19 14:11:26         Main Document
                                          Pg 6 of 6




        IT IS FURTHER ORDERED THAT Debtor’s request for Respondents to pay the $260.00

filing fee to reopen the case is GRANTED.




                                                           KATHY A. SURRATT-STATES
                                                        Chief United States Bankruptcy Judge


 DATED: October 28, 2019
 St. Louis, Missouri

Copies to:

 Office of the United States Trustee          Charles M Markwell
 Thomas F. Eagleton U.S. Courthouse           Markwell Law, LLC
 111 South 10th Street, Suite 6.353           1031 Peruque Crossing Court, Ste. B
 St. Louis, MO 63102                          O'Fallon, MO 63366

 Scott Anthony Smith                          Greg Luber
 647 Stone Bluff Court                        501 First Capitol Dr., Ste 2.
 Fenton, MO 63026                             St. Charles, MO 63301

 Edward Vancil                                Sean C. Paul
 301 Sovereign Court, #205                    The Law Offices of Sean C. Paul, PC
 Ballwin, MO 63011                            8122 Gravois Rd
                                              St. Louis, MO 63123

 Scott Smith
 754 Goddard Ave.
 Chesterfield, MO 63005




                                            -6-
